DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Information Disclosure Statement
The document “Gulf Cooperation Council Examination Report issued in GCC Application No. GC 2017-34487 on September 1.2019” has been crossed out and not considered because a copy of the reference was not provided in this case or in the parent case 15/645839.

Claim Objections
Claims 3-7 are objected to because of the following informalities:
Several instances of “impeller” should be corrected to --first impeller-- in claims 3 (3 instances), 4 (one instance), and 5 (one instance).
In claim 6, “the operation” should be corrected to --operation-- to provide consistency throughout the claims.
In claim 7 at line 2, “impeller notch” should be corrected to --impeller blade notch--.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 6, 10, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,533,558 in view of Preinfalk (US 6,755,609).
The table below shows the similarities between the instant case and the patent, with underlined portions essentially verbatim, italic portions having somewhat different 
Instant Case
US 10,533,558
2. A pump comprising: 
a first impeller configured to provide kinetic energy to flow fluid through the pump, the first impeller comprising an impeller blade having a stationary portion and a movable portion made of an adaptive material (1) configured to modify, during operation of the pump, a geometric dimension of the impeller blade to modify fluid flow through the pump; and 
a first diffuser fluidly connected to the first impeller, the first diffuser configured to convert the kinetic energy provided by the first impeller into static pressure energy to flow the fluid through the pump.





11. The pump of claim 2, wherein the first impeller and the first diffuser form a first pump stage, the pump further comprising a second pump stage comprising a second impeller and a second diffuser, the second pump stage (2) connected in series with the first pump stage, 






wherein the second pump stage does not include adaptive materials.
A pump comprising: a first impeller configured to provide kinetic energy to flow fluid through the pump, the first impeller having a plurality of geometric dimensions; 




a first diffuser fluidly connected to the first impeller, the first diffuser configured to convert the kinetic energy provided by the first impeller into static pressure energy to flow the fluid through the pump; and an adaptive material attached to the first impeller, the adaptive material (1) configured to modify, during operation of the pump, a geometric dimension of the plurality of geometric dimensions to modify fluid flow through the pump, wherein the first impeller and the first diffuser form a first pump stage, wherein the pump further comprises a second pump stage (2) connected in series with the first pump stage, the second pump stage comprising: a second impeller configured to provide kinetic energy to flow fluid through the pump; and a second diffuser fluidly connected to the second impeller, the second diffuser configured to convert the kinetic energy provided by the second impeller into static pressure energy to flow the fluid through the pump, wherein the second pump stage does not include adaptive materials.


Instant Case
US 10,533,558
6. The pump of claim 2, wherein, during the operation of the pump, the movable portion causes the impeller blade to shift from a first geometry to a second geometry.
(inherent in structure including adaptive material on the blade)
10. The pump of claim 2, wherein the geometric dimension modified during operation of the pump is an exit blade angle.
2. The pump of claim 1, wherein the plurality of geometric dimensions modified by the adaptive material during the operation of the pump comprises an impeller outer diameter and an impeller blade trailing edge angle.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 10, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26 and 27 of copending Application No. 16/737,108 in view of Preinfalk (US 6,755,609).
This is a provisional nonstatutory double patenting rejection.
Instant Case
Copending U.S. Application 16/737,108
2. A pump comprising: 

a first impeller [configured to provide kinetic energy to flow fluid through the pump],
the first impeller comprising an impeller blade having a stationary portion and a movable portion made of an adaptive material (1) configured to modify, during operation of the pump, a geometric dimension of the impeller blade to modify fluid flow through the pump; and 
a first diffuser fluidly connected to the first impeller, the first diffuser configured to [convert the kinetic energy provided by the first impeller into static pressure energy] to flow the fluid through the pump.


11. The pump of claim 2, (2) wherein the first impeller and the first diffuser form a first pump stage, the pump further comprising a second pump stage comprising a second impeller and a second diffuser, the second pump stage (3) connected in series with the first pump stage, 


wherein the second pump stage does not include adaptive materials.
 A pump comprising: 
(2) a first pump stage comprising: 
a first impeller having a plurality of geometric dimensions, 





a first diffuser fluidly connected to the first impeller, the first impeller and the first diffuser configured flow fluid through the pump, and 
an adaptive material attached to the first impeller, the adaptive material (1) configured to modify, during operation of the pump, a geometric dimension of the plurality of geometric dimensions to modify fluid flow through the pump; and 
a second pump stage (3) connected in series with the first pump stage, the second pump stage comprising: 
a second impeller, and 
a second diffuser fluidly connected to the second impeller, the second impeller and the second diffuser configured flow the fluid through the pump, wherein the second pump stage does not include adaptive materials.



As before, the copending claim is missing “an impeller blade having a stationary portion” and modifying a geometric dimension, specifically of the impeller blade, rather than the impeller in general. Preinfalk teaches these and it is obvious to modify in the same way and for the same reasons as described above.
6. The pump of claim 2, wherein, during the operation of the pump, the movable portion causes the impeller blade to shift from a first geometry to a second geometry.
(inherent in structure including adaptive material on the blade)
10. The pump of claim 2, wherein the geometric dimension modified during operation of the pump is an exit blade angle.
27. The pump of claim 26, wherein the plurality of geometric dimensions modified by the adaptive material during the operation of the pump comprises an impeller outer diameter and an impeller blade trailing edge angle.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

No claim limitations are interpreted under 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint  first geometry 120 to their second geometry 122.” Although the transition is disclosed as coupled, there is nothing to suggest that the impeller vane change causes the diffuser vane change. This rejection may be overcome by amending the limitation to read --modify… a geometric dimension of the diffuser blade coupled to the modification of the geometric dimension of the impeller blade--.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation “a diffuser impeller blade” at line 3. It is unclear how this relates to the previously recited impeller blades. For the purpose of examination, the limitation has been interpreted as and may be corrected to --a diffuser blade--.
Claim 9 at line 4 recites the limitation “an adaptive material.” Claim 9 depends from claim 2, which recites an adaptive material. It is unclear how the claim 9 recitation relates to the claim 2 recitation. For the purpose of examination, the limitation has been interpreted as and may be corrected to --a second adaptive material--.
Claim 15 recites the limitation “a diffuser impeller blade” at line 3. It is unclear how this relates to the previously recited impeller blades. For the purpose of examination, the limitation has been interpreted as and may be corrected to --a diffuser blade--.
Claim 15 at line 4 recites the limitation “an adaptive material.” Claim 15 depends from claim 12, which recites an adaptive material. It is unclear how the claim 15 recitation relates to the claim 12 recitation. For the purpose of examination, the limitation has been interpreted as and may be corrected to --a second adaptive material--.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 recites the limitation “an outer tip of the impeller blade extends beyond the outer edge of the impeller.” Claim 4 depends from claim 1, which recites “the first impeller comprising an impeller blade.” Thus, claim 1 establishes the blade as part of the impeller. When claim 4 requires that the impeller blade extend beyond the outer edge of the impeller, this is not possible if the impeller blade is part of the impeller. That is, the impeller blade cannot extend beyond itself. For the purpose of examination, the limitation has been interpreted as and may be corrected to -- an outer tip of the impeller blade extends beyond an outer edge of an impeller disc--.
Claim 5 recites the limitation “an outer tip of the impeller blade does not extend fully to the outer edge of the impeller.” Claim 5 depends from claim 3, which recites “the movable portion extends from an outer edge of the stationary portion to an outer edge of the impeller.” Thus claim 5 requires that the blade does not extend to the outer edge, and claim 3 requires that it does extend to the outer edge.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 2, 3, 5, 9, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Preinfalk (US 6,755,609).

    PNG
    media_image1.png
    245
    219
    media_image1.png
    Greyscale

Regarding claim 2, Preinfalk discloses:
A pump (col 1 lines 65-67) comprising:
a first impeller (2, see Figs 4 and 5) configured to provide kinetic energy to flow fluid through the pump, the first impeller comprising an impeller blade (5, 7) having a stationary portion (rigid supporting vane 7) and a movable portion (5) made of an adaptive material (bimetallic) configured to modify, during operation of the pump, a geometric dimension of the impeller blade to modify fluid flow through the pump (col 3 line 58 - col 4 line 2); and
a first diffuser (housing 4, see Fig 6, note gradual increase in area around the spiral casing) fluidly connected to the first impeller, the first diffuser configured to convert the kinetic energy provided by the first impeller into static pressure energy to flow the fluid through the pump (toward outlet in housing 4).
Regarding claim 3, Preinfalk discloses:
the stationary portion (7) extends from an impeller eye (at center) of the impeller to a radius between the impeller eye and an outer diameter of the impeller, wherein the movable portion extends from an outer edge of the stationary portion to an outer edge of the impeller (col 3 lines 39-42, see Fig 2).
Regarding claim 5, Preinfalk discloses:
an outer tip of the impeller blade (5) does not extend fully to the outer edge of the impeller (2, under certain conditions, see Fig 5).
Regarding claim 9, insofar as it is understood, Preinfalk discloses:
the stationary portion (7) is an impeller stationary portion, wherein the movable portion (5) is an impeller movable portion, wherein the diffuser comprises a diffuser impeller blade (guide vane 8) having a diffuser stationary portion (at fixing point to casing 4) and a diffuser movable portion (bimetallic part 9) made of an adaptive material configured to modify, during operation of the pump, a geometric dimension of the diffuser blade responsive to modification of the geometric dimension of the impeller blade (col 4 lines 3-12, both are responsive to temperature, so the responses are coupled).
Regarding claim 12, Preinfalk discloses:
A method comprising:
flowing, by a pump (col 1 lines 65-67) comprising an impeller (2) fluidly connected to a diffuser (housing 4, see Fig 6, note gradual increase in area , fluid, the impeller comprising an impeller blade having a stationary portion (rigid supporting vane 7) and a movable portion (5) made of an adaptive material (bimetallic) configured to modify, during operation of the pump, a geometric dimension of the impeller blade to modify fluid flow through the pump (col 3 line 58 - col 4 line 2); and
during operation of the pump and in response to a pump operating condition, modifying, by the adaptive material, the geometric dimension of the movable portion of the impeller blade (col 3 line 58 - col 4 line 2).
Regarding claim 13, Preinfalk discloses:
modifying, by the adaptive material, the geometric dimension of the movable portion of the impeller blade comprises modifying, by the adaptive material, a position of the movable portion relative to a position of the stationary portion (in Fig 5, the outer end of vane 5 is in a different position, relative to 7, than it is in Fig 4).
Regarding claim 14, Preinfalk discloses:
the geometric dimension is an exit blade angle (see α1 in Fig 4 and α2 in Fig 5, col 3 lines 45-52).
Regarding claim 15, insofar as it is understood, Preinfalk discloses:
the stationary portion (7) is an impeller stationary portion, wherein the movable portion (5) is an impeller movable portion, wherein the diffuser comprises a diffuser impeller blade (guide vane 8) having a diffuser stationary portion (at fixing point to casing 4) and a diffuser movable portion (bimetallic part 9) made of an adaptive material configured to modify, during operation of the pump, a geometric dimension of the diffuser blade responsive to modification of the geometric dimension of the impeller blade (col 4 lines 3-12, both are responsive to temperature, so the responses are coupled), wherein the method further comprises, during operation of the pump and in response to the pump operating condition (temperature), modifying by the adaptive material of the diffuser movable portion (via the bimetallic material), the geometric dimension of the diffuser movable portion based on modification to the geometric dimension of the impeller movable portion (both are responsive to temperature, and thus they are coupled).

Claims 2-4, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitzsimmons (US 2,295,944).

    PNG
    media_image2.png
    152
    265
    media_image2.png
    Greyscale

Regarding claim 2, Fitzsimmons discloses:
A pump (col 2 lines 34-38, a fan is an air pump) comprising:
a first impeller (see Fig 2) configured to provide kinetic energy to flow fluid through the pump, the first impeller comprising an impeller blade (33) having a stationary portion (flange 34 attached to impeller, and portion of blade in slot 32, p.3 left column, lines 25-28) and a movable portion (37, 38) made of an adaptive material (bimetal) configured to modify, during operation of the pump, a geometric dimension of the impeller blade to modify fluid flow through the pump (p.3 left column, lines 28-43); and
a first diffuser (housing 40) fluidly connected to the first impeller, the first diffuser configured to convert the kinetic energy provided by the first impeller into static pressure energy to flow the fluid through the pump (to conduit 24).
Regarding claim 3, Fitzsimmons discloses:
the stationary portion extends from an impeller eye (open center in Fig 2) of the impeller to a radius between the impeller eye and an outer diameter of the impeller, wherein the movable portion (blade 33 outboard of slot 32) extends from an outer edge of the stationary portion to an outer edge of the impeller (defined by the end of the blade).
Regarding claim 4, insofar as it is understood, Fitzsimmons discloses:
an outer tip of the impeller blade (33) extends beyond the outer edge of the impeller (disc 30).
Regarding claim 6, Fitzsimmons discloses:
during the operation of the pump, the movable portion causes the impeller blade to shift from a first geometry to a second geometry (p.3, left column, lines 35-42).
Regarding claim 10, Fitzsimmons discloses:
the geometric dimension modified during operation of the pump is an exit blade angle (see ghost portion of Fig 2).
Allowable Subject Matter
Claims 7, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is rejected only for double patenting, but otherwise would be objected to as being dependent upon a rejected base claim.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yabuuchi (JP S57-068599A) discloses an air blower comprising an impeller configured to be capable of varying a blowing capability by a shape memory alloy (10) which senses a temperature and has a shape change when a predetermined temperature is reached.

    PNG
    media_image3.png
    550
    615
    media_image3.png
    Greyscale

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 




/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745